Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grace Shulz on 2/25/22.

The application has been amended as follows: 
Claim 1 is amended to incorporate limitations of claim 5 and read as follows:
1. A noise suppressor for a firearm comprising: a cylindrical body extending along a longitudinal direction; a chamber having an annular cylindrical shape, and having i) an outer diameter defined by an inner surface of the body, ii) an inner diameter forming a center bore, and iii) a length along the longitudinal direction; and a suppression core in the chamber, comprising a triply periodic minimal surfaces (TPMS) structure; wherein a wall thickness  and in a radial direction in the chamber.

Claim 9 is amended to incorporate limitations of amended claim 12 and read as follows:
9. A noise suppressor for a firearm comprising: a cylindrical body extending along a longitudinal direction; a chamber having an annular cylindrical shape, and having i) an outer diameter defined by an inner surface of the body, ii) an inner diameter forming a center bore, and iii) a length along the longitudinal direction; and a suppression core in the chamber, comprising a triply periodic minimal surfaces (TPMS) structure; wherein a wall thickness of the TPMS structure varies in a radial direction in the chamber[[.]]; and
wherein:  25Attorney Docket: BBSCP001 
the suppression core has an annular cylinder adjacent to the center bore and a baffle structure surrounding the annular cylinder; the annular cylinder and the baffle structure are concentric; the baffle structure comprises the TPMS structure; and at a transition between the annular cylinder and the baffle structure, a plurality of first openings in the annular cylinder and a plurality of second openings in the baffle structure have a parameter that matches in size with each other, and the plurality of first openings and the plurality of second openings are approximately aligned with each other.  

Claim 12 is cancelled. 

Claim 13 is amended to read as follows:
13. The noise suppressor of claim [[12]] 9 wherein: 
the parameter is a length in the longitudinal direction of the chamber; 

at the transition between the annular cylinder and the baffle structure, each second opening in the plurality of second openings has a second length in the longitudinal direction matching the first length.  

Claim 14 is amended to read as follows:
14. The noise suppressor of claim [[12]] 9 wherein the annular cylinder comprises an array of structures having rectangular or diamond shaped cross-sections in the longitudinal direction.  

Claim 15 is amended to read as follows:
15. A noise suppressor for a firearm comprising: 
a cylindrical body extending along a longitudinal direction; 
a chamber having an annular cylindrical shape, and having i) an outer diameter defined by an inner surface of the body, ii) an inner diameter forming a center bore, and iii) a length along the longitudinal direction; and 
a suppression core in the chamber, the suppression core comprising an annular cylinder adjacent to the center bore and a baffle structure surrounding the annular cylinder, the annular cylinder and the baffle structure being concentric; wherein the baffle structure comprises a triply periodic minimal surfaces (TPMS) structure; and  26Attorney Docket: BBSCP001 
annular cylinder and the baffle structure, a plurality of first openings in the annular cylinder and a plurality of second openings in the baffle structure have a parameter that matches in size with each other, and the plurality of first openings and the plurality of second openings are approximately aligned with each other. 
 
Claim 17 is amended to read s follows:
17. The noise suppressor of claim 15 wherein: the parameter is a length in the longitudinal direction of the chamber; each first opening in the plurality of first openings has a first length in the longitudinal direction of the chamber; and at the transition between the annular cylinder and the baffle structure, each second opening in the plurality of second openings has a second length in the longitudinal direction matching the first length.  

Claim 18 is amended to read as follows:
18. The noise suppressor of claim 15 wherein the annular cylinder comprises an array of structures having rectangular or diamond shaped cross-sections in the longitudinal direction.  





19. The noise suppressor of claim 15 wherein the annular cylinder comprises a second TPMS structure that is different from the TPMS structure of the baffle structure.  
Reasons for Allowance
Claims 1-4, 6-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a noise suppressor having a cylindrical body, a chamber with an annular shape and inner and outer diameter of the body defined by corresponding surfaces, a suppression core in the chamber specifically comprising a triply periodic minimal surfaces structure (TPMS) and the TPMS specifically having a wall thickness that varies along the longitudinal and radial directions in the chamber. Another aspect of the sound suppressor having a cylindrical body and chamber as above, a suppressor core having an annular cylinder adjacent the center bore and a baffle structure surrounding the annular cylinder, the baffle structure comprising a TPMS and the transition between the annular cylinder and baffle structure has a plurality of first openings in the annular cylinder and a plurality of second openings in the baffle structure with a parameter that matches in size with each other, the plurality of first and second openings are approximately aligned with each other.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641